                                             Case 20-61244-jwc                Doc 99 FiledFORM   1
                                                                                             07/26/21   Entered 07/26/21                                      10:39:53           Desc    Page No:    1
                                                                        INDIVIDUAL ESTATE PROPERTY
                                                                                            Page 1 RECORD
                                                                                                   of 1 AND REPORT
                                                                                         ASSET CASES

Case No.:                       20-61244                                                                                                                      Trustee Name:                           Jordan E. Lubin
Case Name:                      ALLIED ENERGY SERVICES, LLC                                                                                                   Date Filed (f) or Converted (c):        01/22/2020 (f)
For the Period Ending:          06/30/2021                                                                                                                    §341(a) Meeting Date:                   05/01/2020
                                                                                                                                                              Claims Bar Date:                        02/01/2021
                                   1                                                 2                               3                                4                          5                                        6

                       Asset Description                                        Petition/                  Estimated Net Value                   Property                  Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                        Unscheduled                 (Value Determined by                   Abandoned                 Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                     Value                           Trustee,                  OA =§ 554(a) abandon.            the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

Ref. #
1        Ozark Bank Operating Account Ending 7803                                        $0.92                                   $0.92                                                $0.00                                           FA
2        Ozark Bank Temporary Disbursement Account                                   Unknown                                Unknown                                                   $0.00                                           FA
         Ending 0791
3        Deposits at Bank Ozk carried forward on books                              $1,000.00                               $1,000.00                                                 $0.00                                           FA
         before April 2015
4        Investment in Taylor Energy                                                  $500.00                                 $500.00                                                 $0.00                                           FA
5      Office furniture (several classification errors                           $16,596.53                              $16,596.53                                                   $0.00                                           FA
       affect the actual number on Debtor's balance
       sheet, should reflect $15,306.99)
6      Claims against various entities, Preference and                            Unknown                             $6,000,000.00                                                   $0.00                                $6,000,000.00
       Avoidance Claims
Asset Notes:      The estimated value is for reporting purposes only. The claims will be fully developed during the course of investigation and litigation.
7      Claim against C. Dean Alford, Breach of                                    Unknown                                  Unknown                                                    $0.00                                           FA
       Fiduciary Duty, Fraud, etc.


TOTALS (Excluding unknown value)                                                                                                                                                                         Gross Value of Remaining Assets
                                                                                  $18,097.45                             $6,018,097.45                                                $0.00                              $6,000,000.00



Major Activities affecting case closing:
 06/29/2021     Trustee employed Counsel and Special Counsel to pursue fraudulent transfers and preference payments. Special Counsel is preparing the Rule 2004 examinations of several parties.
                Trustee is also seeking production of documents from the SEC to review and analyze with Counsel and Special Counsel in order to support these claims.


Initial Projected Date Of Final Report (TFR):            09/24/2023                            Current Projected Date Of Final Report (TFR):                                         /s/ JORDAN E. LUBIN
                                                                                                                                                                                     JORDAN E. LUBIN
